DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Mar 2021 has been entered.
Response to Arguments
In response to applicant's argument that Duphorne (USP 7,775,286) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
 "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212
In this case, Bertelsen discloses a downhole disconnection device for disconnecting a tool and a pipe string comprising a soluble release object. Duphorne teaches a convertible downhole device comprising a sacrificial material to provide two or more configuration so that two or more different downhole operations or functions can be performed by the downhole device. Therefore both references disclose downhole tools that have multiple configurations for a plurality of downhole operations/functions.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10, 12-14, 21 and 22 are rejected under 35 U.S.C. 103 as being
unpatentable over Bertelsen (US 2004021S887) an view of Duphorne (USP 7,775,286).
claim 1, Bertelsen discloses a dissolvable connector (Fig 1 #1) for use downhole in a wellbore (#15), comprising:
at least one connector portion (#6, 8,18, 22, 26 and 34) connectable to a first device (#4 - tool) disposed in the wellbore, the at least one connector portion composed of a dissolvable material (#34);
wherein the dissolvable material dissolves at least partially when exposed to a threshold environmental condition (¶0030 - acid) in the wellbore to release (¶0029-30) the first device from a second device (#2 - pipe string).
Bertelsen does not disclose, teach or suggest wherein the dissolvable material comprises at least two dissolvable components and non-dissolvable components, wherein the at least two dissolvable components include differing materials.
Duphorne teaches “in the embodiment shown in Figs 4-5, downhole device 130 comprises a sacrificial material portion #131 (first dissolvable material) that form[s] ball seat 142. … As a result of the removal of sacrificial material 131, profiles 138 and 139 are no longer filled or blocked. Duphorne further discloses wherein multi-rate degrading can be further used to provide more configurations. Duphorne teaches “as illustrated in Figs. 6-7, in another specific embodiment, inner wellbore tubular wall surface 236 of wellbore tubular 232 of downhole device 230 initially comprises profiles 238, 239 for receiving a downhole tool (not shown) in the same manner as described above. Downhole device 230 comprises sacrificial material portion 231 (second dissolvable material) and is disposed within a third profile 241 (Fig 6). In this arrangement, a downhole tool (not shown) can be run into wellbore tubular 232 to engage or contact 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Duphorne, to realize that modifying the dissolving material of Bertelsen would allow for multiple operations by the same dissolving tool. 
Regarding claim 2, Bertelsen of the combination discloses wherein the at least one connector portion [6, 8, 18, 22, 26 and 34] comprises first (#6 connected to #2 pipe string) and second (#8 connected to #4 tool) connector portions and at least one of the connector portions (#34) is composed of a dissolvable material (¶0030 - “being of a material that is relatively easy to dissolve") that dissolves at least partially when exposed to the threshold environmental condition (“acid”) in the wellbore.
Regarding claim(s) 4 and 13, Bertelsen of the combination discloses wherein the dissolvable material comprises dissolvable (#34) and non-dissolvable (#18, 22 and 26) components.
Regarding claim(s) 5 and 14, Bertelsen of the combination disclose wherein the threshold environment condition (“acid”) includes one or more of a threshold exposure to temperature, a threshold exposure to pressure, a threshold length of time in the wellbore, a threshold exposure to drilling chemicals, a threshold exposure to water, 
Regarding claim 10, Bertelsen discloses a method of detaching a device (#4 - tool) in a wellbore (#5), comprising:
attaching (Fig 1) the device to a connector (#1) composed of dissolvable material (#34), at least a portion of the dissolvable material dissolving (Fig 3 - if dissolves at all it is considered at least a portion dissolved) partially when exposed to a threshold environmental condition (“acid” ¶0030) in the wellbore; and
conveying (Fig 1) the device and the connector into the wellbore using a conveyance (#2 - pipe string);
wherein the connector detaches (Fig 5) the device from the conveyance when the threshold environmental condition in the wellbore is reached.
Bertelsen does not disclose, teach or suggest wherein at least a second portion of the dissolvable material dissolving at a second rate when exposed to a threshold environmental condition in the wellbore.
Duphorne teaches “in the embodiment shown in Figs 4-5, downhole device 130 comprises a sacrificial material portion #131 (first dissolvable material) that form[s] ball seat 142. … As a result of the removal of sacrificial material 131, profiles 138 and 139 are no longer filled or blocked. Duphorne further discloses wherein multi-rate degrading can be further used to provide more configurations. Duphorne teaches “as illustrated in Figs. 6-7, in another specific embodiment, inner wellbore tubular wall surface 236 of wellbore tubular 232 of downhole device 230 initially comprises profiles 238, 239 for receiving a downhole tool (not shown) in the same manner as described above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Duphorne, to realize that modifying the dissolving material of Bertelsen would allow for multiple operations by the same dissolving tool. 
Regarding claim 12, Bertelsen of the combination discloses wherein the conveyance (#2) is a drill string.
Regarding claim 21 and 22, Duphorne of the combination teaches concentric dissolvable components/materials (Fig 4 #131 and Fig 6 #241) that are concentrically placed within the wellbore and as such is considered to be parallel along the longitudinal axis of the wellbore. It is noted that as claimed, this is overly broad to the originally filed specification that only discloses independently and separately formed cylindrical volumes aligned with the longitudinal axis of the dissolvable connector (Fig 6 #600). It is noted that reciting the parallel opens the claim protection to parallel layers (e.g. layers of a cake), concentric regions (e.g. rings of a bull’s eye target) or individual tubulars (e.g. electrical cables).
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen and Duphorne, respectively as applied to claim(s) 2 and 10 respectively above, and further in view of Porter et al. (USP 8,839,869).
Regarding claim(s) 3 and 11, Bertelsen and Duphorne disclose the apparatus and method of claim (s) 2 and 10, respectively; however is silent on the type of downhole tool (#4).Porter teaches placing a frac plug or bridge plug within a borehole after shearing (Col 3 line 11) a setting mandrel (#100) that is retrieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Porter, to substitute the unspecified tool of Bertelsen and Duphorne with the frac plug tool of Porter, for the purpose of providing a method of setting the frac plug tool within the borehole and subsequently removing the conveyance from the borehole.
Claim(s) 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen and Duphorne as applied to claim(s) 5 and 10 above, and further in view of Walton, III et al. (US 20180216431).
Regarding claim(s) 6 and 18, Bertelsen and Duphorne disclose the dissolvable connector of claim 5; however does not disclose a protective sheath disposed around at least a part of the connector.
Walton teaches “the downhole degradable metal forming at least a portion of the degradable wellbore isolation device maybe at least partially encapsulated in a second material (e.g. a ‘sheath’) formed from an encapsulating material capable of protecting or prolonging degradation of the downhole degradable metal. ... The sheath may also serve to protect the degradable wellbore isolation device from abrasion within 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the degradable connector of Bertelsen and Duphorne with a protective sheath for the purpose of protecting the degradable component against damage from abrasions, or to substitute the reduced diameter for focusing degrading with a degradable element encapsulated on only a upper and lower portion leaving an unprotected area between.
In addition regarding the more specific limitations of claim 18, Walton discloses wherein the protective sheath comprises at least one layer composed of one or more of a metal, a metal alloy, a plastic, a composite material, a ceramic. (¶0082 - “In some cases, all or a portion of the outer surface of a given component of the degradable wellbore isolation device may be treated to impede degradation. ... Suitable treatments include, but are not limited to, an anodizing treatment, ... The anodized layer may comprise materials such as, but not limited to, ceramics, metals, polymers, epoxies, elastomers, or any combination thereof and may be applied using any suitable processes known in the art").
Regard claim 7, Walton of the combination discloses wherein the protective sheath comprises at least one layer composed of one or more of a metal, a metal 
Regarding claim(s) 8 and 19, Walton of the combination discloses wherein the protective sheath is configured to be removed from around the connector by dissolution (¶0087 - “wherein the tubular body comprises a downhole degradable metal that at least partially degrades when exposed to a wellbore environment”).
Regarding claim(s) 9 and 20, Walton of the combination wherein dissolution of the sheath occurs based on a threshold length of time in the wellbore, a threshold exposure to drilling chemicals, or combinations thereof (¶0087 last three lines).
Regarding claim(s) 15 and 16, the combination of Bertelsen, Duphorne and Walton disclose the method of claim 10; however do not disclose a multiple of the method device (e.g. second device, second connector, second dissolvable material and a second threshold environment condition).
Staged free operations are well-known and would require several isolated sections within the same wellbore and therefore multiple packers would need to be set.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that duplicating the components 
Regarding claim 17, the combination of Bertelsen, Duphorne and Walton disclose the method of claim 15; however does not disclose wherein the first threshold environment condition is different from the second threshold environment condition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that each dissolvable condition would need to be different to allow the operator to individually activate the first and second connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        07 May 2021